Action under *954section 109 of the Insurance Law to enforce liability under a liability policy issued by the respondent to one of its assured against whom plaintiff obtained a judgment. Both plaintiff and defendant moved for summary judgment pursuant to rule 113 of the Rules of Civil Practice. From an order granting defendant’s motion to dismiss the complaint and denying plaintiff’s cross-motion to strike out the answer and for judgment in favor of plaintiff, and from the judgment entered thereon, the plaintiff appeals. Order and judgment unanimously affirmed, with ten dollars costs and disbursements. (Rankin v. Travelers Insurance Company, 254 App. Div. 687.) Present — Hagarty, Davis, Johnston, Adel and Close, JJ.